f Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-26, 30-33, 37, 41, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (Patent Application Publication US 2004/0158925) in view of Lunt (US Patent No. 4,897,885) and Chiwalkowask (CA2289901).
Regarding claims 20 and 30, Sims discloses an infant swaddling comprising: an upper edge (50,52,54) that, when in use, an infant's head extends above the upper edge (Fig. 2A); a lower edge (40) that, when in use, an infant's feet extend above the upper edge (Fig. 2A); a first side (see below), a second side (see below), wherein a top portion of the first side comprises a first sloped section angled downwardly from the upper edge (see below) and a first elongate section (see below), wherein a top portion of the second side comprises a second sloped section angled downwardly from the upper edge (see below) and a second elongate section, a first attachment (32,33) comprising plural elements for attaching, a second attachment (26a-c) comprising complementary plural elements for attaching complementary with the first attachment, wherein in use, the swaddling is opened and the infant is placed relative to the swaddling (Fig. 2A), the second side is folded over the chest of the infant (Fig. 2C).
Sims discloses that the first and second surfaces include second attachment means (44a-d). Sims does disclose that “the hook and loop fasteners will end at or above the baby's thigh in order to minimize the restrictions on the movement of the baby's hips and legs” (paragraph 0057) and allowing access to change the diaper (paragraph 0065).
Sims does not disclose that the first or second attachment comprising a plural elements for attaching include half zippers. Further Sims does not disclose that a first portion of the first attachment is angled along the first sloped section and a second portion of the first attachment is along a first side edge of the first side.


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Linear edge)][AltContent: textbox (Linear edge)][AltContent: textbox (Sloped edge)][AltContent: textbox (Sloped edge)][AltContent: textbox (2nd side)][AltContent: textbox (1st side)][AltContent: textbox (Lower edge)][AltContent: textbox (Upper edge)]
    PNG
    media_image1.png
    509
    484
    media_image1.png
    Greyscale

Lunt discloses an infant blanket in which the side edges are held together by hook and loop fasteners and in which it is disclosed that zippers are known equivalents to hook and loop fasteners (col. 3, lines 3-6).
It would have been obvious to one of ordinary skill in the art to use zippers as taught by Lunt in place of the hook and loop fasteners of Sims since it is a simple substitution of one known closure for another known closure.
Chwialkowska discloses a swaddle blanket in which the attachment means includes hook and loop fasteners with portions along a sloped portion and a portion along an upper edge of the blanket.
It would have been obvious to one of ordinary skill in the art to place the attachment means in locations to provide the most effective closure. Therefore, it would have been obvious to place the fasteners along the sloped edge of the swaddle blanket.  

Regarding claims 22 and 33, Sims as modified discloses the infant swaddling of Claims 20 and 30. Sims further discloses that the swaddling comprises a resilient, moisture-wicking material (paragraph 0026).
Regarding claims 23, 24, 31 and 32, Sims discloses the infant swaddling of claims 20 and 30. Sims further discloses the use of moisture wicking material (paragraph 0051).  Sims does not disclose a blend of polyester and spandex. It would have been obvious to one of ordinary skill in the art to use a blend of polyester and spandex as the material for the blanket since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. MPEP 2144.07.
Regarding claims 25 and 37, Sims as modified discloses the infant swaddling of Claims 20 and 30. Sims further discloses that the infant swaddling is configured to be easily opened to allow a diaper to be changed (Sims- paragraph 0065).
Regarding claim 26, Sims as modified discloses the infant swaddling of Claim 20. Sims further discloses that the complementary hook fabric or the complementary loop fabric (32a-b, 32a-c) of the second attachment comprises two tabs of fabric (Fig. 1A).
Regarding claim 41, Sims as modified discloses the infant swaddling of Claim 30, wherein the one or more fabric tabs with hook or loop fabric of the first attachment (32,33) comprises two tabs of fabric (Fig. 2C).
Regarding claims 48 and 49, Sims as modified discloses the infant swaddling of Claims 30 and 20. Sims further discloses that the one or more complementary fabric tabs with hook or loop fabric of the first attachment (26a-c) comprises one tab of fabric (Fig. 1A). It is noted that the specification discloses the “one tab” comprises a plurality of tabs as seen in Fig. 11B, 12A, 12B, 13A and 13B which disclose a large tab which allows smaller tabs to connect with them to allow for adjustability. Sims discloses a similar large tab/small tab connection.

Claims 42 and 46 is rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Lunt and Chiwalkowask as applied to claims 20 and 30 above, and further in view of Daugherty (US 2014/0033430).
Regarding claims 42 and 46, Sims as modified discloses the infant swaddling of Claims 30 and 20. Sims does not disclose that the upper edge is generally horizontal. Daughter discloses a swaddle blanket with a generally horizontal upper edge. It would have been obvious to one of ordinary skill in the art to make the upper edge of the swaddle with a generally horizontal upper edge as it is a known shape for an upper edge of a swaddle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20, 22-26, 30-33, 37, 41, 42, 46, 48 and 49 have been considered but are moot because the new ground of rejection address the claims as amended. 
The rejection under 35 USC 112 has been withdrawn because the claims no longer require adjustability. 
The rejections under 35 USC 103 have been modified in response to the amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L Engle/Reexamination Specialist, 
Art Unit 3993                                                                                                                                                                                                        

Conferees:	/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               /GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993